Citation Nr: 0529111	
Decision Date: 10/31/05    Archive Date: 11/09/05

DOCKET NO.  03-19 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
January 1946 during World War II.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  The RO granted service connection for 
post-traumatic stress disorder (PTSD) and assigned a 30 
percent evaluation, effective July 31, 2002.  The veteran 
timely perfected an appeal of the initial rating assigned.  

On September 22, 2005, the Board granted the veteran's motion 
to advance the appeal on the docket pursuant to the 
provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. 
§ 20.900(c) (2004).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

The veteran contends, in essence, that his service-connected 
PTSD is more disabling than reflected in the initial 
evaluation.  

On a VA Appeal Election Form received in April 2003, the 
veteran indicated that he has been treated by Dr. Y. Paik.  
Treatment reports from the above doctor are not of record.  
Thus, the RO should attempt to obtain and associate with the 
claims file all treatment reports from Dr. Paik.

Also on the above form, the veteran stated that he disagrees 
with the RO's denial of his claim because of the information 
contained in Dr. Paik's treatment reports.  The Board broadly 
views this statement as an indication by the veteran that his 
PTSD symptoms have increased in severity since the last VA 
examination of record dated in December 2002.  Thus, the RO 
should schedule the veteran for a VA psychiatric examination 
to determine the current severity of the veteran's PTSD.



Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should attempt to obtain and 
associate with the claims file all 
treatment reports from Dr. Paik.

2.  Thereafter, the RO should schedule 
the veteran for a VA psychiatric 
examination to determine the current 
severity of his service-connected PTSD.  
The veteran's claims file, to include a 
copy of this Remand, should be made 
available to and reviewed by the 
examiner.  The examination report should 
reflect that such review was 
accomplished.  All indicated tests should 
be performed and all findings should be 
reported in detail.  

Based on examination findings, medical 
principles, and historical records, the 
examiner is asked to address the 
following:

(a)  Discuss whether the veteran's PTSD 
causes occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods of 
inability to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, mild memory loss (such as 
forgetting names, directions, recent 
events).

(b)  Discuss whether the veteran's PTSD 
causes occupational and social impairment 
with reduced reliability and 
productivity, due to such symptoms as 
flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
panic attacks more frequently than once a 
week; difficulty in understanding complex 
commands; impairment of short- and long-
term memory (e.g., retention of only 
highly learned material, forgetting to 
complete tasks); impaired judgment; 
impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in 
establishing and maintaining effective 
work and social relationships.  

(c)  Discuss whether the veteran's PTSD 
causes occupational and social impairment 
with deficiencies in most areas, such as 
work, school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals 
which interfere with routine activities; 
speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
and inability to establish and maintain 
effective relationships.  

(d)  Discuss whether the veteran's PTSD 
causes total occupational and social 
impairment due to such symptoms as gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; and memory loss for names of 
close relatives, own occupation, or own 
name.  

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.

3.  After the foregoing, the RO should 
readjudicate the issue of entitlement to 
an initial disability rating in excess of 
30 percent for post-traumatic stress 
disorder.  

4.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate opportunity for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

